Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (hereinafter Kim)(US 2020/0022095).
Regarding claim 12, a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, the base station being one of a new radio base station and a LTE base station, wherein the circuitry is further configured to: 3Application No. 16/651,354 Reply to Office Action of March 22, 2021 receive capability information from the at least one user equipment, wherein the capability information is transmitted by the at least one user equipment that performs simultaneous uplink communication with the LTE base station and the new radio base station based on a detected overheating situation due to the simultaneous uplink communication based on a predefined combination of a new radio uplink band and a LTE uplink band(abstract; terminal transmits PHR power headroom report for a dual connectivity operation; also Fig. 9, detect overheating; P[0043], Fig. 11, LTE-NR dual connectivity).

claim 13, Kim teaches the base station of claim 12, wherein the circuitry is further configured to adjust an uplink configuration for the at least one user equipment, based on the received capability information(item 935, connection reconfiguration, in Fig. 9).  
Claim 14 is rejected for the same reason as set forth in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al.(hereinafter Pao)US 2018/0035438) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185).
Regarding claim 1, Pao teaches a user equipment for a mobile telecommunications system comprising circuitry configured to communicate with a new radio base station and a LTE base station, wherein the circuitry is further configured to:  perform simultaneous uplink communication with the LTE base station and the new radio base station(P[0004], dual connectivity, LTE and NR); wherein the overheating situation is due to the simultaneous uplink communication (P[0004], dual connectivity, LTE and NR; P[0073], simultaneous operation with hardware overheating) based on a  predefined combination of a new radio uplink band and a LTE uplink band(Pao: P[0073], simultaneous operation with hardware overheating; Tenny: Fig 4; P[0073], predefined combination , "11" denotes for a preference for LTE and WLAN. "01" denotes for a preference for WLAN, not LTE. "10" denotes for a preference for LTE, not WLAN.). 
Pao did not teach specifically detect an overheating situation; and transmit capability information in response to detecting the overheating situation. However, Tenny teaches in an analogous art detect an overheating situation; and transmit capability information in response to detecting the overheating situation (Fig. 4).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention 
 Regarding claim 5, Tenny teaches the user equipment of claim 1, wherein the overheating situation is detected based on a temperature measurement of a receiver of the circuitry(P[0045]).  
Regarding claim 6, Pao teaches the user equipment of claim 1, wherein the overheating situation is detected based on the simultaneous uplink communication with the LTE base station and the new radio base station (P[0004], dual connectivity, LTE and NR; P[0073], simultaneous operation with hardware overheating).  
Regarding claim 8, Tenny teaches the user equipment of claim 1, wherein the capability information is transmitted based on an assistance information signaling procedure(Fig. 4, 5).  
Regarding claim 9, Tenny teaches the user equipment of claim 1, wherein the capability information indicates the overheating situation(Figures 4 and 5).  
Regarding claim 10, Pao teaches the user equipment of claim 9, wherein the capability information indicates a combination of a new radio uplink band and a LTE uplink band station (P[0004], dual connectivity, LTE and NR; P[0073], simultaneous operation with hardware overheating).    
Regarding claim11, Tenny teaches the user equipment of claim 1, wherein the capability information indicates a capability of the user equipment, based on the detected overheating situation(Figures 4 and 5).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al.(hereinafter Pao)US 2018/0035438) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Lindoff et al. (hereinafter Lindoff)(US 2009/0215442).
Regarding claim 3, Pao in view of Tenny teaches all the particulars of the claim except the method further comprising: wherein the overheating situation is detected based on a decoding error. However, Lindoff teaches in an analogous art wherein the overheating situation is detected based on a decoding error (P[0053], detected overheating condition; reducing rae of decoding). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a decoding error in order to have life extension of the device.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al.(hereinafter Pao)US 2018/0035438) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Huan et al. (hereinafter Huan)(US 2010/0323743).
Regarding claim 4, Pao in view of Tenny teaches all the particulars of the claim except the method wherein the overheating situation is detected based on a signal strength of a reference signal. However, Huan teaches in an analogous art wherein the overheating situation is detected based on a signal strength of a reference signal (P[0011, 0038], reduce the transmit power upon detection of overheating). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a signal strength of a reference signal in order to have life extension of the device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al.(hereinafter Pao)US 2018/0035438) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Shahidi et al. (hereinafter Shahidi)(US 2012/0075992).
Regarding claim 7, Pao in view of Tenny teaches all the particulars of the claim except the method wherein the overheating situation is detected based on history information indicating a previous overheating situation. However, Shahidi teaches in an analogous art wherein the overheating situation is detected based on history information indicating a previous overheating situation (abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on history information indicating a previous overheating situation in order to have life extension of the device.
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments examiner respectfully submits that Pao in view of Tenny teaches a new radio base station and a LTE base station, wherein the circuitry is further configured to:  perform simultaneous uplink communication with the LTE base station and the new radio base station(P[0004], dual connectivity, LTE and NR); wherein the overheating situation is due to the simultaneous uplink communication (P[0004], dual connectivity, LTE and NR; P[0073], simultaneous operation with hardware overheating) based on a  predefined combination of a new radio uplink band and a LTE uplink band(Pao: P[0073], simultaneous operation with hardware overheating; Tenny: Fig 4; P[0073], predefined combination , "11" denotes for a preference for LTE and WLAN. "01" denotes for a preference for WLAN, not LTE. "10" denotes for a preference for LTE, not WLAN.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647